      Case 1:18-cv-00230-DMT-CRH Document 86 Filed 09/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA
                                 WESTERN DIVISION



       CHRISTINA TOSSETH, individually               Case No. 1:18-cv-00230-DMT-CRH
       and as next best friend of JAIDE
       TOSSETH, deceased;

                   Plaintiff,

          v.

       REMINGTON ARMS COMPANY, LLC
       and BERETTA U.S.A. CORP.,

                   Defendants.


                STIPULATION OF DISMISSAL OF BERETTA U.S.A. CORP.


       It is hereby stipulated and agreed by and between the parties hereto, through their

respective counsel of record, that the above-captioned action is voluntarily dismissed against

Beretta U.S.A. Corp. (“Beretta) with prejudice, pursuant to Rule 41(a)(1)(A)(ii) of the Federal

Rules of Civil Procedure. Each party will bear its own costs.

Dated: September 18, 2020.                           Respectfully submitted,
                                                     WEIKUM LAW, PLLC
                                                     /s/ Jeffrey S. Weikum

                                                     Jeffrey S. Weikum, Esq.
                                                     Weikum Law, PLLC
                                                     1715 Burnt Boat Drive, Madison Suite
                                                     Bismarck, ND 58503
                                                     Tel: (701) 250-1369
                                                     jweikumservice@pagelweikum.com

                                                     Counsel for Plaintiff Christina Tosseth
     Case 1:18-cv-00230-DMT-CRH Document 86 Filed 09/23/20 Page 2 of 2




Dated: September 18, 2020.               PEARCE DURICK PLLC
                                         /s/ Zachary E. Pelham

                                         Zachary E. Pelham, Esq.
                                         Pearce Durick PLLC
                                         314 East Thayer Avenue
                                         P.O. Box 400
                                         Bismark, ND 58502-0400
                                         Tel: (701) 223-2890
                                         zep@pearce-durick.com

                                         Craig A. Livingston (pro hac vice)
                                         Livingston Law Firm
                                         1600 S. Main Street, Suite 280
                                         Walnut Creek, CA 94596
                                         Tel: (925) 952-9880
                                         clivingston@livingstonlawyers.com

                                         Counsel for Defendant Beretta U.S.A.
                                         Corp.




                                     2
